Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
It is apparent that no such construction can be given to the Act of 1860, amendatory of the Practice Act, as the appellant contends for; by such construction, the forty-sixth section and the sixty-fifth section would be in irreconcilable conflict. The object of the amendment to the forty-sixth section was to provide for a replication introduced under the act; and the object of the amendment .to section sixty-five was to provide for the effect of matters in the -replication; but it was not designed to work a change in the character of the answers, or to abolish the distinction as between those verified and those not verified. The omission of the words “ when it is verified,” in the amendment to section sixty-five, is a mere clerical misprision, readily corrected by reference to the whole body of the original act and .amendments.
Judgment affirmed.